In a matrimonial action in which the parties were divorced by a judgment dated April 10, 1985, the plaintiff Kay Zagami appeals from an order of the Supreme Court, Putnam County (Dickinson, J.), dated December 20, 1989, which denied her motion to resettle the judgment of divorce.
Ordered that the appeal is dismissed, without costs or disbursements.
It is well settled that no appeal lies from an order denying a motion to resettle the decretal paragraphs of a judgment (see, Blaustein v Blaustein, 145 AD2d 591; Blume v Blume, 124 AD2d 771; Valenti Elec. Co. v Power Line Constructors, 123 AD2d 604; Hatsis v Hatsis, 122 AD2d 111; Masters Inc. v *699White House Discounts, 119 AD2d 639). Accordingly, this appeal must be dismissed. Thompson, J. P., Eiber, Miller and Ritter, JJ., concur.